Order entered November 17, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00776-CV

                BLUESTONE RESOURCES, INC., Appellant

                                       V.

               FIRST NATIONAL CAPITAL, LLC, Appellee

                   On Appeal from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-18831

                                   ORDER

      Before the Court is appellant’s November 4, 2020 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

December 9, 2020. We caution appellant that a further extension request will be

disfavored.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE